Exhibit 10.75

 

1997 OMNIBUS STOCK PLAN

 

OF

 

CHARLES & COLVARD, LTD.

(formerly, C3, Inc.)

 

(As Amended and Restated

Through March 9, 2005)



--------------------------------------------------------------------------------

1997 OMNIBUS STOCK PLAN

OF

CHARLES & COLVARD, LTD.

(As Amended and Restated through March 9, 2005)

 

Purpose

 

The purpose of the 1997 Omnibus Stock Plan of Charles & Colvard, Ltd, as amended
and restated (the “Plan”), is to encourage and enable selected employees,
directors and independent contractors of Charles & Colvard, Ltd. (formerly, C3,
Inc.) (the “Corporation”) and its related corporations to acquire or to increase
their holdings of common stock of the Corporation (the “Common Stock”) and other
proprietary interests in the Corporation in order to promote a closer
identification of their interests with those of the Corporation and its
shareholders, thereby further stimulating their efforts to enhance the
efficiency, soundness, profitability, growth and shareholder value of the
Corporation. This purpose will be carried out through the granting of benefits
(collectively referred to herein as “Awards”) to selected employees, independent
contractors and directors, including but not necessarily limited to the granting
of incentive stock options (“Incentive Options”), nonqualified stock options
(“Nonqualified Options”), stock appreciation rights (“SARs”), restricted stock
awards (“Restricted Stock Awards”), and restricted units (“Restricted Units”) to
such participants. Incentive Options and Nonqualified Options shall be referred
to herein collectively as “Options.” Restricted Stock Awards and Restricted
Units shall be referred to herein collectively as “Restricted Awards.”

 

Administration of the Plan

 

(a) The Plan shall be administered by the Board of Directors of the Corporation
or, upon its delegation, by the Committee. Unless the Board determines
otherwise, the Committee shall be comprised solely of two or more “non-employee
directors,” as such term is defined in Rule 16b-3 under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), or as may otherwise be permitted
under Rule 16b-3. Further, to the extent required by Section 162(m) of the
Internal Revenue Code of 1986, as amended (the “Code”), and related regulations,
the Plan shall be administered by a committee comprised of two or more “outside
directors” (as such term is defined in Section 162(m) or related regulations) or
as may otherwise be permitted under Section 162(m) and related regulations. For
the purposes of the Plan, the term “Committee” shall, unless otherwise required
by applicable law, refer to the Board and, upon its delegation to the Committee
of all or part of its authority to administer the Plan, to the Committee.

 

(b) In addition to action by meeting in accordance with applicable law, any
action of the Committee with respect to the Plan may be taken by a written
instrument signed by all of the members of the Committee and any such action so
taken by written consent shall be as fully effective as if it had been taken by
a majority of the members at a meeting duly held and called. Subject to the
provisions of the Plan, and unless authority is granted to the chief executive
officer as provided in Section 2(c), the Committee shall have full and final
authority in its discretion to take any action with respect to the Plan
including, without limitation, the authority (i)



--------------------------------------------------------------------------------

to determine all matters relating to Awards, including selection of individuals
to be granted Awards, the types of Awards, the number of shares of the Common
Stock, if any, subject to an Award, and all terms, conditions, restrictions and
limitations of an Award; (ii) to prescribe the form or forms of the Agreements
evidencing any Awards granted under the Plan; (iii) to establish, amend and
rescind rules and regulations for the administration of the Plan; and (iv) to
construe and interpret the Plan and Agreements evidencing Awards granted under
the Plan, to establish and interpret rules and regulations for administering the
Plan and to make all other determinations deemed necessary or advisable for
administering the Plan. In addition, except to the extent otherwise required
under Code Section 409A, related regulations or other guidance, the Committee
shall have authority, in its sole discretion, to accelerate the date that any
Award which was not otherwise exercisable or vested shall become exercisable or
vested in whole or in part without any obligation to accelerate such date with
respect to any other Awards granted to any recipient. In addition, the Committee
shall have the authority and discretion to establish terms and conditions of
Awards (including but not limited to the establishment of subplans) as the
Committee determines to be necessary or appropriate to conform to the applicable
requirements or practices of jurisdictions outside of the United States.

 

(c) Notwithstanding Section 2(b), the Committee may (subject to any restrictions
imposed by applicable laws and such terms and conditions as may be established
by the Committee) delegate to the chief executive officer of the Corporation the
authority to grant Awards, and to make any or all of the determinations reserved
for the Committee in the Plan and summarized in Section 2(b)(i) herein with
respect to such Awards, to any individual who, at the time of said grant or
other determination, (i) is not deemed to be an officer or director of the
Corporation within the meaning of Section 16 of the Exchange Act; (ii) is not
deemed to be a Covered Employee; and (iii) is otherwise eligible under Section
5. To the extent that the Committee has delegated authority to grant Awards
pursuant to this Section 2(c) to the chief executive officer, references to the
Committee shall include references to the chief executive officer, subject,
however, to the requirements of the Plan, Rule 16b-3 and other applicable law.

 

Effective Date

 

The effective date of the Plan shall be October 1, 1997 (the “Effective Date”).
The Plan was amended and restated effective March 9, 2005. Awards may be granted
under the Plan on and after the effective date, but no Awards will be granted
after September 30, 2007.

 

Shares of Stock Subject to the Plan; Award Limitations

 

(a) The number of shares of Common Stock initially issuable under the Plan as of
the Effective Date pursuant to Awards was 477,979 shares of authorized but
unissued shares of the Corporation, subject to adjustments and increases as
provided in this Section 4. The maximum number of shares authorized for issuance
under the Plan shall be increased at any time and from time to time by an amount
(the “Adjustment Amount”) so that the maximum number of shares authorized for
issuance under the Plan shall be equal to (i) twenty percent (20%) of the
authorized



--------------------------------------------------------------------------------

and issued shares of Common Stock as of such date less (ii) the number of shares
of Common Stock subject to outstanding options granted under the 1996 Stock
Option Plan of C3, Inc. or any other prior stock option plan (the “Prior
Plans”).

 

(b) The Corporation hereby reserves sufficient authorized shares of Common Stock
to meet the grant of Awards hereunder. Any shares subject to an Award which is
subsequently forfeited, expires or is terminated may again be the subject of an
Award granted under the Plan. To the extent that any shares of Common Stock
subject to an Award are not delivered to a Participant (or his beneficiary)
because the Award is forfeited or canceled or because the Award is settled in
cash, such shares shall not be deemed to have been issued for purposes of
determining the maximum number of shares of Common Stock available for issuance
under the Plan. If the option price of an Option granted under the Plan (or any
Prior Plan) is satisfied by tendering shares of Common Stock, only the number of
shares issued net of the shares of Common Stock tendered shall be deemed issued
for purposes of determining the maximum number of shares of Common Stock
available for issuance under the Plan.

 

(c) If there is any change in the shares of Common Stock because of a merger,
consolidation or reorganization involving the Corporation or a related
corporation, or if the Board of Directors of the Corporation declares a stock
dividend or stock split distributable in shares of Common Stock, or if there is
a change in the capital stock structure of the Corporation or a related
corporation affecting the Common Stock, the number of shares of Common Stock
reserved for issuance under the Plan shall be correspondingly adjusted, and the
Committee shall make such adjustments to Awards or to any provisions of this
Plan as the Committee deems equitable to prevent dilution or enlargement of
Awards.

 

(d) Subject to the terms of this Section 4, the following limitations upon
Awards shall apply:

 

(i) The maximum number of shares of Common Stock that may be issued pursuant to
Incentive Options shall be 1,187,695 shares, which number shall be equal to
twenty percent (20%) of the number of outstanding shares of Common Stock as of
the effective date of the consummation of the initial public offering of the
Common Stock.

 

(ii) In no event shall an employee be granted Awards under the Plan for more
than 100,000 shares of Common Stock (or the equivalent value thereof based on
the fair market value of the Common Stock on the date of grant of the Award)
during any calendar year.

 

Eligibility

 

An Award may be granted only to an individual who satisfies the following
eligibility requirements on the date the Award is granted:

 

(a) The individual is either (i) an employee of the Corporation or a related
corporation, (ii) a director of the Corporation or a related corporation, or
(iii) an independent contractor, consultant or advisor (collectively,
“independent



--------------------------------------------------------------------------------

contractors”) providing services to the Corporation or a related corporation.
For this purpose, an individual shall be considered to be an “employee” only if
there exists between the individual and the Corporation or a related corporation
the legal and bona fide relationship of employer and employee; provided,
however, that, with respect to Incentive Options, an “employee” means a person
who is considered an employee of the Corporation or any parent or subsidiary for
purposes of Treas. Reg. Section 1.421-1(h) (or any successor provision related
thereto).

 

(b) With respect to the grant of an Incentive Option, the individual is an
employee of the Corporation or a related corporation and does not own,
immediately before the time that the Incentive Option is granted, stock
possessing more than ten percent of the total combined voting power of all
classes of stock of the Corporation or a related corporation; provided, however,
that an individual owning more than ten percent of the total combined voting
power of all classes of stock of the Corporation or a related corporation may be
granted an Incentive Option if the price at which such Option may be exercised
is greater than or equal to 110 percent (110%) of the fair market value of the
shares on the date the Option is granted and the period of the Option does not
exceed five years.

 

(c) The individual, being otherwise eligible under this Section 5, is selected
by the Committee as an individual to whom an Award shall be granted (a
“Participant”).

 

Options

 

(a) Grant of Options: Subject to the limitations of the Plan, the Committee may
in its sole and absolute discretion grant Options to such eligible individuals
in such numbers, upon such terms and at such times as the Committee shall
determine. Both Incentive Options and Nonqualified Options may be granted under
the Plan. To the extent necessary to comply with Section 422 of the Code and
related regulations, (i) if an Option is designated as an Incentive Option but
does not qualify as such under Section 422 of the Code, the Option (or portion
thereof) shall be treated as a Nonqualified Option; and (ii) the provisions
relating to the grant and terms of Incentive Options (including but not limited
to the provisions in Section 4(d)(i) herein regarding the maximum number of
shares available for issuance pursuant to such Incentive Options) shall be
deemed to be a separate plan.

 

(b) Option Price: The price per share at which an Option may be exercised (the
“Option Price”) shall be established by the Committee at the time the Option is
granted and shall be set forth in the terms of the Agreement evidencing the
grant of the Option; provided, that (i) in the case of an Incentive Option, the
Option Price shall be no less than the fair market value per share of the Common
Stock on the date the Option is granted (or 110% of the fair market value with
respect to Incentive Options granted to an employee who owns stock possessing
more than ten percent of the total voting power of all classes of stock of the
Corporation or a parent or subsidiary, as provided in Section 5(b)); and (ii) in
no event shall the Option Price per share of any Option be less than the par
value per share of the Common Stock. Notwithstanding the foregoing, the
Committee may in its discretion authorize the



--------------------------------------------------------------------------------

grant of substitute or assumed options of an acquired entity with an Option
Price not equal to at least 100% of the fair market value on the date of grant,
if such options are assumed or substituted in accordance with Section 424(a) of
the Code and related regulations and if the option price of any such assumed or
substituted option was at least equal to 100% of the fair market value of the
underlying stock on the original date of grant. In addition, the following rules
shall apply:

 

(i) An Incentive Option shall be considered to be granted on the date that the
Committee acts to grant the Option, or on any later date specified by the
Committee as the effective date of the Option. A Nonqualified Option shall be
considered to be granted on the date the Committee acts to grant the Option or
any other date specified by the Committee as the date of grant of the Option.

 

(ii) For purposes of the Plan, the fair market value of the shares shall be
determined in good faith by the Committee in accordance with the following
provisions: (A) if the shares of Common Stock are listed for trading on the New
York Stock Exchange or the American Stock Exchange or included in The Nasdaq
National Market, the fair market value shall be the closing sales price of the
shares on the New York Stock Exchange or the American Stock Exchange or as
reported in The Nasdaq National Market (as applicable) on the date immediately
preceding the date the Option is granted or other determination is made (such
date of determination being referred to herein as a “valuation date”), or, if
there is no transaction on such date, then on the trading date nearest preceding
the valuation date for which closing price information is available and,
provided further, if the shares are quoted on The Nasdaq System but are not
included in The Nasdaq National Market, the fair market value shall be the mean
between the high bid and low asked quotations in The Nasdaq System on the date
immediately preceding the valuation date for which such information is
available; or (B) if the shares of Common Stock are not listed or reported in
any of the foregoing, then the fair market value shall be determined by the
Committee based on such valuation measures or other factors as it deems
appropriate (provided, however, that, (X) with respect to the grant of Incentive
Options, the fair market value shall be determined by the Committee in
accordance with the applicable provisions of Section 20.2031-2 of the Federal
Estate Tax Regulations, or in any other manner consistent with the Code Section
422 and accompanying regulations; and (Y) to the extent, if any, required by
Code Section 409A, fair market value shall be determined in accordance with
Section 409A, related regulations or other guidance).

 

(iii) In no event shall there first become exercisable by an employee in any one
calendar year Incentive Options granted by the Corporation or any related
corporation with respect to shares having an aggregate fair market value
(determined at the time an Incentive Option is granted) greater than $100,000.

 

(c) Option Period and Limitations on the Right to Exercise Options:

 

(i) The period during which an Option may be exercised (the “Option Period”) and
the terms and conditions of an Option shall be determined by the Committee at
the time the Option is granted. With respect to Incentive Options, such Option
Period shall not extend more than ten years from the date on which the Option is
granted (or five years with respect to Incentive Options granted to an employee
who owns stock possessing more than ten



--------------------------------------------------------------------------------

percent of the total combined voting power of all classes of stock of the
Corporation or a parent or subsidiary, as provided in Section 5(b)). Any Option
or portion thereof not exercised before expiration of the Option Period shall
terminate.

 

(ii) An Option may be exercised by giving written notice to the Corporation at
such place as the Corporation shall direct. Such notice shall specify the number
of shares to be purchased pursuant to an Option and the aggregate purchase price
to be paid therefor, and shall be accompanied by the payment of such purchase
price. Unless an Option or Agreement provides otherwise, such payment shall be
in the form of (A) cash; (B) shares of Common Stock owned by the Participant at
the time of exercise; (C) shares of Common Stock withheld upon exercise; (D)
delivery of written notice of exercise to the Corporation and delivery to a
broker of written notice of exercise and irrevocable instructions to promptly
deliver to the Corporation the amount of sale or loan proceeds to pay the Option
Price; or (E) a combination of the foregoing methods, as elected by the
Participant. Notwithstanding the foregoing, unless an Agreement provides
otherwise, in the event of a “Change of Control” of the Corporation (as such
term is defined in Section 19(b) or Section 19(c) herein), then, in addition to
the foregoing methods of exercise, payment may also be made by the withholding
of shares of Common Stock otherwise deliverable upon exercise. Shares tendered
or withheld in payment on the exercise of an Option shall be valued at their
fair market value on the date of exercise, as determined by the Committee by
applying the provisions of Section 6(b)(ii).

 

(iii) Unless an Agreement provides otherwise, no Option granted to a Participant
who was an employee at the time of grant shall be exercised unless the
Participant is, at the time of exercise, an employee of or in service as
described in Section 5(a), and has been an employee or in service continuously
since the date the Option was granted, subject to the following:

 

(A) An Option shall not be affected by any change in the terms, conditions or
status of the Participant’s employment or service, provided that the Participant
continues to be an employee of, or in service to, the Corporation or a related
corporation.

 

(B) The employment or service relationship of a Participant shall be treated as
continuing intact for any period that the Participant is on military or sick
leave or other bona fide leave of absence, provided that the period of such
leave does not exceed ninety days, or, if longer, as long as the Participant’s
right to reemployment or service is guaranteed either by statute or by contract.
The employment or service relationship of a Participant shall also be treated as
continuing intact while the Participant is not in active service because of
disability. The Committee shall determine whether a Participant is disabled
within the meaning of this paragraph, and if, applicable, the date of a
participant’s termination of employment or service.

 

(C) Unless an Agreement provides otherwise, if the employment or service of a
Participant is terminated because of disability within the meaning of
subparagraph (B), or if the Participant dies while he is an employee or in
service or dies after the termination of his employment or service because of
disability, the Option may be exercised only to the extent exercisable on the
date of the Participant’s



--------------------------------------------------------------------------------

termination of employment or service or death while employed or in service (the
“termination date”), except that the Committee may in its discretion (subject to
any requirements imposed under Code Section 409A, related regulations or other
guidance) accelerate the date for exercising all or any part of the Option which
was not otherwise exercisable on the termination date. The Option must be
exercised, if at all, prior to the first to occur of the following, whichever
shall be applicable: (X) the close of the period of twelve months next
succeeding the termination date (or such other period as may be determined by
the Committee); or (Y) the close of the Option Period. In the event of the
Participant’s death, such Option shall be exercisable by such person or persons
as shall have acquired the right to exercise the Option by will or by the laws
of intestate succession.

 

(D) Unless an Agreement provides otherwise, if the employment or service of the
Participant is terminated for any reason other than disability (as defined in
subparagraph (B)) or death or for “cause,” his Option may be exercised to the
extent exercisable on the date of such termination of employment or service,
except that the Committee may in its discretion (subject to any requirements
imposed under Code Section 409A, related regulations or other guidance)
accelerate the date for exercising all or any part of the Option which was not
otherwise exercisable on such termination date. The Option must be exercised, if
at all, prior to the first to occur of the following, whichever shall be
applicable: (X) the close of the period of 90 days next succeeding the
termination date (or such other period as may be determined by the Committee);
or (Y) the close of the Option Period. If the Participant dies following such
termination of employment or service and prior to the earlier of the dates
specified in (X) or (Y) of this subparagraph (D), the Participant shall be
treated as having died while employed under subparagraph (C) immediately
preceding (treating for this purpose the Participant’s date of termination of
employment or service as the termination date). In the event of the
Participant’s death, such Option shall be exercisable by such person or persons
as shall have acquired the right to exercise the Option by will or by the laws
of intestate succession.

 

(E) Unless an Agreement provides otherwise, if the employment or service of the
Participant is terminated for “cause,” his Option shall lapse and no longer be
exercisable as of the effective time of his termination of employment or
service, as determined by the Committee. For purposes of this subparagraph (E)
and subparagraph (D), and unless an Agreement provides otherwise, the
Participant’s termination shall be for “cause” if such termination results from
the Participant’s personal dishonesty, gross incompetence, willful misconduct,
breach of a fiduciary duty involving personal profit, intentional failure to
perform stated duties, willful violation of any law, rule, regulation (other
than traffic violations or similar offences), written Corporation policy or
final cease-and-desist order, conviction of a felony or of a misdemeanor
involving moral turpitude, unethical business practices in connection with the
Corporation’s business, or misappropriation of the Corporation’s assets. The
determination of “cause” shall be made by the Committee and its determination
shall be final and conclusive.

 

(F) Notwithstanding the foregoing, the Committee shall (subject to any
requirements imposed under Code Section 409A, related regulations or other
guidance) have the authority, in its discretion, to extend the period during
which an Option may be exercised.



--------------------------------------------------------------------------------

(iv) Unless an Agreement provides otherwise, an Option granted to a Participant
who was an independent contractor or director of the Corporation or a related
corporation at the time of grant (and who does not thereafter become an
employee, in which case he shall be subject to the provisions of Section
6(c)(iii) herein) may be exercised only to the extent exercisable on the date of
the Participant’s termination of service to the Corporation or a related
corporation (unless the termination was for cause), and must be exercised, if at
all, prior to the first to occur of the following, as applicable: (X) the close
of the period of 90 days next succeeding the termination date (or such other
period as may be determined by the Committee); or (Y) the close of the Option
Period. If the services of such a Participant are terminated for cause (as
defined in Section 6(c)(iii)(E) herein), his Option shall lapse and no longer be
exercisable as of the effective time of his termination of services, as
determined by the Committee. Notwithstanding the foregoing, the Committee may in
its discretion (subject to any requirements imposed under Code Section 409A,
related regulations or other guidance) accelerate the date for exercising all or
any part of an Option which was not otherwise exercisable on the termination
date or extend the period during which an Option may be exercised, or both.

 

(v) A Participant or his legal representative, legatees or distributees shall
not be deemed to be the holder of any shares subject to an Option unless and
until certificates for such shares are delivered to him or them under the Plan.

 

(vi) Nothing in the Plan shall confer upon the Participant any right to continue
in the service of the Corporation or a related corporation as an employee,
director, or independent contractor or to interfere in any way with the right of
the Corporation or a related corporation to terminate the Participant’s
employment or service at any time.

 

(vii) A certificate or certificates for shares of Common Stock acquired upon
exercise of an Option shall be issued in the name of the Participant and
distributed to the Participant (or his beneficiary) as soon as practicable
following receipt of notice of exercise and payment of the purchase price.

 

(d) Nontransferability of Options; Restrictions on Certain Transfers of Shares:

 

(i) Options shall not be transferable other than by will, the laws of intestate
succession or, with respect to Options granted before March 9, 2005, pursuant to
a qualified domestic relations order. The designation of a beneficiary does not
constitute a transfer. An Option shall be exercisable during the Participant’s
lifetime only by him or by his guardian or legal representative.

 

(ii) If a Participant is subject to Section 16 of the Exchange Act, shares of
Common Stock acquired upon exercise of an Option may not, without the consent of
the Committee, be disposed of by the Participant until the expiration of six
months after the date the Option was granted.



--------------------------------------------------------------------------------

Stock Appreciation Rights

 

(a) Grant of SARs: Subject to the limitations of the Plan, the Committee may in
its sole and absolute discretion grant SARs to such eligible individuals, in
such numbers, upon such terms and at such times as the Committee shall
determine. SARs may be granted to an optionee of an Option (hereinafter called a
“related Option”) with respect to all or a portion of the shares of Common Stock
subject to the related Option (a “Tandem SAR”) or may be granted separately to
an eligible key employee (a “Freestanding SAR”). Subject to the limitations of
the Plan, SARs shall be exercisable in whole or in part upon notice to the
Corporation upon such terms and conditions as are provided in the Agreement
relating to the grant of the SAR.

 

(b) Tandem SARs: A Tandem SAR may be granted either concurrently with the grant
of the related Option or (if the related Option is a Nonqualified Option) at any
time thereafter prior to the complete exercise, termination, expiration or
cancellation of such related Option; provided, however, that Tandem SARs must be
granted in accordance with Code Section 409A, related regulations and other
guidance. Tandem SARs shall be exercisable only at the time and to the extent
that the related Option is exercisable (and may be subject to such additional
limitations on exercisability as the Committee may provide in the Agreement),
and in no event after the complete termination or full exercise of the related
Option. For purposes of determining the number of shares of Common Stock that
remain subject to such related Option and for purposes of determining the number
of shares of Common Stock in respect of which other Awards may be granted, upon
the exercise of Tandem SARs, the related Option shall be considered to have been
surrendered to the extent of the number of shares of Common Stock with respect
to which such Tandem SARs are exercised. Upon the exercise or termination of the
related Option, the Tandem SARs with respect thereto shall be canceled
automatically to the extent of the number of shares of Common Stock with respect
to which the related Option was so exercised or terminated. Subject to the
limitations of the Plan, upon the exercise of a Tandem SAR, the Participant
shall be entitled to receive from the Corporation, for each share of Common
Stock with respect to which the Tandem SAR is being exercised, consideration
equal in value to the excess of the fair market value of a share of Common Stock
(as determined in accordance with Section 6(b)(ii) herein) on the date of
exercise over the related Option Price per share; provided, that the Committee
may, in any Agreement granting Tandem SARs, establish a maximum value payable
for such SARs.

 

(c) Freestanding SARs: The base price of a Freestanding SAR shall be not less
than 100% of the fair market value of the Common Stock (as determined in
accordance with Section 6(b)(ii) herein) on the date of grant of the
Freestanding SAR. Subject to the limitations of the Plan, upon the exercise of a
Freestanding SAR, the Participant shall be entitled to receive from the
Corporation, for each share of Common Stock with respect to which the
Freestanding SAR is being exercised, consideration equal in value to the excess
of the fair market value of a share of Common Stock on the date of exercise over
the base price per share of such Freestanding SAR; provided, that the Committee
may, in any Agreement granting Freestanding SARs, establish a maximum value
payable for such SARs.



--------------------------------------------------------------------------------

(d) Exercise of SARs:

 

(i) Subject to the terms of the Plan, SARs shall be exercisable in whole or in
part upon such terms and conditions as are provided in the Agreement relating to
the grant of the SAR. The period during which an SAR may be exercisable shall
not exceed ten years from the date of grant or, in the case of Tandem SARs, such
shorter Option Period as may apply to the related Option. Any SAR or portion
thereof not exercised before expiration of the period stated in the Agreement
relating to the grant of the SAR shall terminate.

 

(ii) SARs may be exercised by giving written notice to the Corporation at such
place as the Committee shall direct. Unless the Committee determines otherwise,
the date of exercise of the SAR shall mean the date on which the Corporation
shall have received proper notice from the Participant of the exercise of such
SAR.

 

(iii) No SAR may be exercised unless the Participant is, at the time of
exercise, an eligible Participant, as described in Section 5, and has been a
Participant continuously since the date the SAR was granted, subject to the
provisions of Section 6(c)(iii) and (iv) herein.

 

(e) Consideration: Subject to the limitations of the Plan, upon the exercise of
an SAR, a Participant shall be entitled to receive payment from the Corporation
in an amount determined by multiplying (i) the difference between the fair
market value of a share of Common Stock on the date of exercise of the SAR over
the base price of the SAR by (ii) the number of shares of Common Stock with
respect to which the SAR is being exercised. The consideration payable upon
exercise of an SAR shall be paid in cash, shares of Common Stock (valued at fair
market value on the date of exercise of the SAR) or a combination of cash and
shares of Common Stock, as elected by the Participant, subject to the terms of
the Plan and applicable Agreement. Notwithstanding the foregoing, to the extent
required to ensure that an SAR is not subject to, or complies with, Code Section
409A, related regulations, and other guidance, (i) an SAR shall be settled
solely for shares of Common Stock of the Corporation, which Common Stock is
traded on an established securities market, and which SAR does not include any
feature for the deferral of compensation other than the deferral of recognition
of income until the exercise of the SAR; or (ii) an SAR shall be structured in a
manner designed to be exempt from, or to comply with, the requirements of Code
Section 409A. A certificate or certificates for shares of Common Stock, if any,
acquired upon exercise of an SAR for shares shall be issued in the name of the
Participant (or his beneficiary) and distributed to the Participant (or his
beneficiary) as soon as practicable following receipt of notice of exercise. No
fractional shares of Common Stock will be issuable upon exercise of the SAR and,
unless otherwise provided in the applicable Agreement, the Participant will
receive cash in lieu of fractional shares.

 

(f) Limitations: The applicable Agreement shall contain such terms, conditions
and limitations consistent with the Plan as may be specified by the Committee.
Unless otherwise so provided in the applicable Agreement or the Plan, any such
terms, conditions or limitations relating to a Tandem SAR shall not restrict the
exercisability of the related Option.



--------------------------------------------------------------------------------

(g) Nontransferability:

 

(i) SARs shall not be transferable other than by will, the laws of intestate
succession or, with respect to SARs granted on or before March 9, 2005, pursuant
to a qualified domestic relations order. The designation of a beneficiary does
not constitute a transfer. SARs may be exercised during the Participant’s
lifetime only by him or by his guardian or legal representative.

 

(ii) If the Participant is subject to Section 16 of the Exchange Act, shares of
Common Stock acquired upon exercise of an SAR may not, without the consent of
the Committee, be disposed of by the Participant until the expiration of six
months after the date the SAR was granted.

 

Restricted Awards

 

(a) Grant of Restricted Awards: Subject to the limitations of the Plan, the
Committee may in its sole and absolute discretion grant Restricted Awards to
such eligible individuals in such numbers, upon such terms and at such times as
the Committee shall determine. A Restricted Award may consist of a Restricted
Stock Award or a Restricted Unit, or both. Restricted Awards shall be payable in
cash or whole shares of Common Stock (including Restricted Stock), or partly in
cash and partly in whole shares of Common Stock, in accordance with the terms of
the Plan and the sole and absolute discretion of the Committee. The Committee
may condition the grant or vesting, or both, of a Restricted Award upon payment
of a stipulated purchase price, the continued service of the Participant for a
certain period of time, attainment of such performance objectives as the
Committee may determine or upon a combination of such factors. The Committee
shall determine the nature, length and starting date of the period during which
the Restricted Award may be earned (the “Restriction Period”) for each
Restricted Award, which shall be as stated in the Agreement to which the Award
relates. In the case of Restricted Awards based upon performance criteria, or a
combination of performance criteria and continued service, the Committee shall
determine the performance objectives to be used in valuing Restricted Awards and
determine the extent to which such Awards have been earned. Performance
objectives may vary from participant to participant and between groups of
participants and shall be based upon such Corporation, business unit and/or
individual performance factors and criteria as the Committee in its sole
discretion may deem appropriate, including, but not limited to, earnings per
share, return on equity, return on assets or total return to shareholders. The
Committee shall determine the terms and conditions of each Restricted Award,
including the form and terms of payment of Awards. Subject to the terms of the
Plan and Code Section 409A, related regulations or other guidance, the Committee
shall have sole authority to determine whether and to what degree Restricted
Awards have been earned and are payable and to interpret the terms and
conditions of Restricted Awards and the provisions herein.



--------------------------------------------------------------------------------

(b) Earning of Restricted Awards: Unless the applicable Agreement provides
otherwise (or as may be otherwise required under Code Section 409A, related
regulations or other guidance), a Restricted Award granted to a Participant
shall be deemed to be earned as of the first to occur of the completion of the
Restriction Period, retirement, displacement, death or disability of the
Participant, or acceleration of the Restricted Award, provided that, in the case
of Restricted Awards based upon performance criteria or a combination of
performance criteria and continued service, the Committee shall have sole
discretion to determine if, and to what degree, the Restricted Awards shall be
deemed earned at the end of the Restriction Period or upon the retirement,
displacement, death or disability of the Participant. In addition, the following
rules shall also apply to the earning of Restricted Awards:

 

(i) Completion of Restriction Period. For this purpose, a Restricted Award shall
be deemed to be earned upon completion of the Restriction Period (except as
otherwise provided herein for performance- based Restricted Awards). In order
for a Restricted Award to be deemed earned, the Participant must have been
continuously employed or in service during the Restriction Period. Continuous
employment or service shall mean employment with or service to any combination
of the Corporation and one or more related corporations, and a temporary leave
of absence with consent of the Corporation shall not be deemed to be a break in
continuous employment or service.

 

(ii) Retirement of the Participant. For this purpose, the Participant shall be
deemed to have retired as of the earlier of (A) his normal retirement date under
the retirement plan established by the Corporation for its employees which is
applicable to the Participant, or (B) his retirement date under a contract, if
any, between the Participant and the Corporation providing for his retirement
from the employment of the Corporation or a related corporation prior to such
normal retirement date, or (C) a mutually agreed upon early retirement date
under such retirement plan of the Corporation between the Participant and the
Corporation.

 

(iii) Displacement of the Participant. For this purpose, the Participant shall
be deemed to have been displaced in the event of the termination of the
Participant’s employment or service due to the elimination of the Participant’s
job or position without fault on the part of the Participant, as determined by
the Committee.

 

(iv) Death or Disability of the Participant. Except as otherwise provided herein
for performance-based Restricted Awards, if the Participant shall terminate
continuous employment or service because of death or disability before a
Restricted Award is otherwise deemed to be earned pursuant to this Section 8(b),
the Participant shall be deemed to have earned a percentage of the Award
(rounded to the nearest whole share in the case of Restricted Awards payable in
shares) determined by dividing the number of his full years of continuous
employment or service then completed during the Restriction Period with respect
to the Award by the number of years of such Restriction Period.



--------------------------------------------------------------------------------

(v) Acceleration of Restricted Awards by the Committee. Notwithstanding the
provisions of this Section 8(b), in the event of the termination of employment
or service of a Participant for reasons other than retirement, displacement,
death or disability, the Committee, in its sole and absolute discretion (subject
to any restrictions imposed under Code Section 409A, related regulations or
other guidance), may accelerate the date that any Restricted Award granted to
the Participant shall be deemed to be earned in whole or in part, without any
obligation to accelerate such date with respect to other Restricted Awards
granted to the Participant or to accelerate such date with respect to Restricted
Awards granted to any other Participant, or to treat all Participants similarly
situated in the same manner.

 

(c) Forfeiture of Restricted Awards: Unless the Committee determines otherwise,
if the employment or service of a Participant shall be terminated for any
reason, and the Participant has not earned all or part of a Restricted Award
pursuant to the terms herein, such Award to the extent not then earned shall be
forfeited immediately upon such termination and the Participant shall have no
further rights with respect thereto.

 

(d) Dividend and Voting Rights; Share Certificates: Unless the Committee
determines otherwise, (i) a Participant shall have no dividend rights or voting
rights with respect to shares reserved in his name pursuant to a Restricted
Award payable in shares but not yet earned pursuant to Section 8(b); (ii) a
certificate or certificate for shares of Common Stock representing a Restricted
Award payable in shares shall be issued in the name of the Participant and
distributed to the Participant (or his beneficiary) as soon as practicable
following the date that the shares subject to the Award are earned as provided
in Section 8(b); and (iii) no certificate shall be issued hereunder in the name
of the Participant (or his beneficiary) except to the extent that the shares
represented thereby have been earned.

 

(e) Nontransferability:

 

(i) The recipient of a Restricted Award shall not sell, transfer, assign, pledge
or otherwise encumber shares subject to the Award until the Restriction Period
has expired or until all conditions to vesting have been met.

 

(ii) Restricted Awards shall not be transferable other than by will, the laws of
intestate succession or, with respect to any Awards granted before March 9,
2005, pursuant to a qualified domestic relations order. The designation of a
beneficiary does not constitute a transfer.

 

(iii) If a Participant of a Restricted Award is subject to Section 16 of the
Exchange Act, shares of Common Stock subject to such Award may not, without the
consent of the Committee, be sold or otherwise disposed of within six months
following the date of grant of such Award.



--------------------------------------------------------------------------------

Withholding

 

The Corporation shall withhold all required local, state, federal, foreign and
other taxes from any amount payable in cash with respect to an Award. The
Corporation shall require any recipient of an Award payable in shares of the
Common Stock to pay to the Corporation in cash the amount of any local, state,
federal, foreign or other tax or other amount required by any governmental
authority to be withheld and paid over by the Corporation to such authority for
the account of such recipient. Notwithstanding the foregoing, the recipient may
satisfy such obligation in whole or in part, and any other local, state or
federal income tax obligations relating to such an Award, by electing (the
“Election”) to have the Corporation withhold shares of Common Stock from the
shares to which the recipient is entitled. The number of shares to be withheld
shall have a fair market value (determined in accordance with Section 6(b)(ii))
as of the date that the amount of tax to be withheld is determined (the “Tax
Date”) as nearly equal as possible to (but not exceeding) the amount of such
obligations being satisfied. Each Election must be made in writing to the
Committee prior to the Tax Date.

 

Performance-Based Compensation

 

It is the general intent of the Corporation that Awards conferred under the Plan
to Covered Employees, as such term is defined in Section 14(b) herein, shall
comply with the qualified performance-based compensation exception to employer
compensation deductions set forth in Section 162(m) of the Code, and the Plan
generally shall be construed in favor of meeting the requirements of Section
162(m) of the Code and the regulations thereunder to the extent possible.

 

Section 16(b) Compliance

 

It is the intention of the Corporation that the Plan shall comply in all
respects with Rule 16b-3 under the Exchange Act, and, if any Plan provision is
later found not to be in compliance with Section 16 of the Exchange Act, the
provision shall be deemed null and void, and in all events the Plan shall be
construed in favor of it meeting the requirements of Rule 16b-3. Notwithstanding
anything in the Plan to the contrary, the Committee, in its sole and absolute
discretion, may bifurcate the Plan so as to restrict, limit or condition the use
of any provision of the Plan to participants who are officers or directors
subject to Section 16 of the Exchange Act without so restricting, limiting or
conditioning the Plan with respect to other participants.

 

No Right or Obligation of Continued Employment

 

Nothing contained in the Plan shall require the Corporation or a related
corporation to continue the employment or service of a Participant, nor shall
any such individual be required to remain in the employment or service of the
Corporation or a related corporation. Except as otherwise provided in the Plan,
Awards granted under the Plan to employees of the Corporation shall not be
affected by any change in the duties or position of the participant, as long as
such individual remains an employee of, or in service to, the Corporation or a
related corporation.



--------------------------------------------------------------------------------

Retirement Plans

 

In no event shall any amounts accrued, distributable or payable under the Plan
be treated as compensation for the purpose of determining the amount of
contributions or benefits to which any person shall be entitled under any
retirement plan sponsored by the Corporation or a related corporation that is
intended to be a qualified plan within the meaning of Section 401(a) of the
Code.

 

Certain Definitions

 

For purposes of the Plan, in addition to other terms defined herein, the
following terms shall have the meaning indicated:

 

(a) “Agreement” means any written agreement or agreements between the
Corporation and the recipient of an Award pursuant to the Plan relating to the
terms, conditions and restrictions of Options, SARs, Restricted Awards and any
other Awards conferred herein.

 

(b) “Covered employee” shall have the meaning given the term in Section 162(m)
of the Code or the regulations thereunder.

 

(c) “Disability” shall (except as may be otherwise required under Code Section
409A, related regulations or other guidance) mean the inability to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death, or which has lasted
or can be expected to last for a continuous period of not less than twelve
months. The Committee shall have authority to determine if a Participant has
incurred a Disability.

 

(d) “Parent” or “parent corporation” shall mean any corporation (other than the
Corporation) in an unbroken chain of corporations ending with the Corporation if
each corporation other than the Corporation owns stock possessing 50% or more of
the total combined voting power of all classes of stock in another corporation
in the chain.

 

(e) “Predecessor” or “predecessor corporation” means a corporation which was a
party to a transaction described in Section 424(a) of the Code (or which would
be so described if a substitution or assumption under that Section had occurred)
with the Corporation, or a corporation which is a parent or subsidiary of the
Corporation, or a predecessor of any such corporation.

 

(f) “Related corporation” means any parent, subsidiary or predecessor of the
Corporation.

 

(g) “Restricted Stock” shall mean shares of Common Stock which are subject to
Restricted Awards payable in shares, the vesting of which is subject to
restrictions set forth in the Plan or the Agreement relating to such Award.

 

(h) “Subsidiary” or “subsidiary corporation” means any corporation (other than
the Corporation) in an unbroken chain of corporations beginning with the



--------------------------------------------------------------------------------

Corporation if each corporation other than the last corporation in the unbroken
chain owns stock possessing 50% or more of the total combined voting power of
all classes of stock in another corporation in the chain.

 

Amendment and Termination of the Plan

 

(a) The Plan may be amended or terminated at any time by the Board of Directors
of the Corporation; provided, that such amendment or termination shall not,
without the consent of the recipient of an Award, adversely affect the rights of
the recipient with respect to an outstanding Award; and provided further, that
approval by the shareholders of the Corporation shall be required for any
amendment which would (i) increase the number of shares of Common Stock which
may be issued under the Plan, except to the extent of adjustments pursuant to
Section 4; or (ii) materially change the requirements for eligibility to be a
recipient of an Award, unless shareholder approval of any such amendments is not
required by applicable law, rule or regulation. No action to amend or terminate
the Plan shall permit the acceleration of the time or schedule or any payment of
amounts deemed to involve the deferral of compensation under Code Section 409A,
except as may be otherwise permitted under Section 409A, related regulations or
other guidance.

 

(b) The Committee may amend, alter or terminate any Award granted under the
Plan, prospectively or retroactively, but such amendment, alteration or
termination of an Award shall not, without the consent of the recipient of an
outstanding Award, adversely affect the rights of the recipient with respect to
the Award.

 

(c) Notwithstanding Section 15(a) and Section 15(b) herein, the Committee shall
have unilateral authority to amend the Plan and any Award (without Participant
consent and without shareholder approval, unless such shareholder approval is
required by applicable laws, rules or regulations) to the extent necessary to
comply with applicable laws, rules or regulations or changes to applicable laws,
rules or regulations (including but not limited to Code Section 409A, Code
Section 422 federal securities laws or related regulations or other guidance).

 

Restrictions on Shares

 

The Committee may impose such restrictions on any shares representing Awards and
any other benefits underlying Awards hereunder as it may deem advisable,
including without limitation restrictions under the Securities Act of 1933, as
amended (the “Securities Act”), under the requirements of any stock exchange or
similar organization and under any blue sky, state or foreign securities laws
applicable to such shares. Notwithstanding any other Plan provision to the
contrary, the Corporation shall not be obligated to issue, deliver or transfer
shares of Common Stock under the Plan, make any other distribution of benefits
under the Plan or take any other action, unless such delivery, distribution or
action is in compliance with all applicable laws, rules and regulations
(including but not limited to the requirements of the Securities Act). The
Corporation may cause a



--------------------------------------------------------------------------------

restrictive legend to be placed on any certificate issued pursuant to an Award
hereunder in such form as may be prescribed from time to time by applicable laws
and regulations or as may be advised by legal counsel.

 

Applicable Law

 

The Plan shall be governed by and construed in accordance with the laws of the
State of North Carolina, without regard to the conflicts of laws provisions of
any state, and in accordance with applicable federal laws of the United States.

 

Shareholder Approval

 

The Plan, as adopted effective October 1, 1997, was approved by the shareholders
of the Corporation within 12 months of the Effective Date of the Plan.

 

Change of Control

 

(a) Notwithstanding any other provision of the Plan to the contrary, and except
as may be otherwise provided in an Agreement or as otherwise required in order
to comply with Code Section 409A, related regulations or other guidance, in the
event of a Change of Control (as defined in Section 19(b) herein):

 

(i) All Options and SARs outstanding as of the date of such Change of Control
shall become fully exercisable, whether or not then otherwise exercisable.

 

(ii) Any restrictions including but not limited to the Restriction Period
applicable to any Restricted Award shall be deemed to have expired, and such
Restricted Awards shall become fully vested and payable to the fullest extent of
the original grant of the applicable Award.

 

(iii) Notwithstanding the foregoing, in the event of a merger, share exchange,
reorganization or other business combination affecting the Corporation or a
related corporation, the Committee may, in its sole and absolute discretion,
determine that any or all Awards granted pursuant to the Plan shall not vest or
become exercisable on an accelerated basis, if the Board of Directors of the
surviving or acquiring corporation, as the case may be, shall have taken such
action, including but not limited to the assumption of Awards granted under the
Plan or the grant of substitute awards (in either case, with substantially
similar terms as Awards granted under the Plan), as in the opinion of the
Committee is equitable or appropriate to protect the rights and interests of
participants under the Plan. For the purposes herein, the Committee authorized
to make the determinations provided for in this Section 19(a)(iii) shall be
appointed by the Board of Directors, two-thirds of the members of which shall
have been directors of the Corporation prior to the merger, share exchange,
reorganization or other business combinations affecting the Corporation or a
related corporation.

 

(b) For the purposes herein, except as may be otherwise provided in an Agreement
or as may be otherwise required in order to comply with Code Section 409A,
related regulations or other guidance, a “Change of Control” shall be deemed to
have occurred on the earliest of the following dates:

 

(i) The date any person or group of persons (as defined in Section 13(d) and
14(d) of the Exchange Act) together with its affiliates, excluding employee
benefit plans of Corporation, becomes, directly or indirectly, the “beneficial
owner” (as defined in Rule 13d-3 promulgated under the Exchange Act) of
securities of the Corporation representing 20% or more of the combined voting
power of the Corporation’s then outstanding securities;



--------------------------------------------------------------------------------

(ii) The date upon which, as a result of a tender offer or exchange offer for
the purchase of securities of Corporation (other than such an offer by the
Corporation for its own securities), or as a result of a proxy contest, merger,
consolidation or sale of assets, or as a result of any combination of the
foregoing, individuals who at the beginning of any year period during such term
constitute the Corporation’s Board of Directors, plus new directors whose
election by the Corporation’s shareholders is approved by a vote of at least
two-thirds of the outstanding voting shares of the Corporation, cease for any
reason during such year period to constitute at least two-thirds of the members
of such Board of Directors;

 

(iii) The date the shareholders of the Corporation approve a merger or
consolidation of the Corporation with any other corporation or entity regardless
of which entity is the survivor, other than a merger or consolidation which
would result in the voting securities of the Corporation outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or being
converted into voting securities of the surviving entity) at least 60% of the
combined voting power of the voting securities of the Corporation or such
surviving entity outstanding immediately after such merger or consolidation;

 

(iv) The date the shareholders of the Corporation approve a plan of complete
liquidation or winding-up of the Corporation or an agreement for the sale or
disposition by the Corporation of all or substantially all of the Corporation’s
assets; or

 

(v) The occurrence of any other event which the Corporation’s Board of Directors
determines should constitute a Change of Control.

 

(c) Notwithstanding the preceding provisions of Section 19(b), in the event that
any Awards granted under the Plan are deemed to be deferred compensation subject
to the provisions of Code Section 409A, then distributions related to such
Awards may be permitted, in the Committee’s discretion, upon the occurrence of
one or more of the following events (as they are defined and interpreted under
Code Section 409A, related regulations, or other guidance): (A) a change in the
ownership of the Corporation, (B) a change in effective control of the
Corporation, or (C) a change in the ownership of a substantial portion of the
assets of the Corporation.

 

Compliance with Code Section 409A

 

General: Notwithstanding any other provision in the Plan or an Award to the
contrary, if and to the extent that Section 409A of the Code is deemed to apply
to the Plan or any Award granted under the Plan, it is the general intention of
the Corporation that the Plan and all such Awards shall



--------------------------------------------------------------------------------

comply with Code Section 409A, related regulations or other guidance, and the
Plan and any such Award shall, to the extent practicable, be construed in
accordance therewith. Deferrals of shares issuable pursuant to an Option, an SAR
settled in shares of Common Stock, a Restricted Award or any other Award
otherwise exempt from Code Section 409A in a manner that would cause Code
Section 409A to apply shall not be permitted. Without in any way limiting the
effect of the foregoing, in the event that Code Section 409A, related
regulations or other guidance require that any special terms, provisions or
conditions be included in the Plan or any Award, then such terms, provisions and
conditions shall, to the extent practicable, be deemed to be made a part of the
Plan or Award, as applicable. Further, in the event that the Plan or any Award
shall be deemed not to comply with Code Section 409A or any related regulations
or other guidance, then neither the Corporation, the Committee nor its or their
designees or agents shall be liable to any Participant or other person for
actions, decisions or determinations made in good faith.

 

Specific Terms Applicable to Awards Subject to Code Section 409A: Without
limiting the effect of Section 20(a), above, and notwithstanding any other
provision in the Plan to the contrary, the following provisions shall, to the
extent required under Code Section 409A, related regulations or other guidance,
apply with respect to Awards deemed to involve the deferral of compensation
under Code Section 409A:

 

(i) Distributions. Distributions may be made with respect to Awards subject to
Code Section 409A not earlier than upon the occurrence of one or more of the
following events: (A) separation of service; (B) disability; (C) death; (D) a
specified time or pursuant to a fixed schedule; (E) a change in the ownership or
effective control of the Corporation, or in the ownership of a substantial
portion of the assets of the Corporation; or (F) the occurrence of an
unforeseeable emergency. Each of the preceding distribution events shall be
defined and interpreted in accordance with Code Section 409A and related
regulations or other guidance.

 

(ii) Key Employees. With respect to Participants who are “key employees” (as
defined in Code Section 409A, related regulations or other guidance), a
distribution due to separation of service may not be made before the date that
is six months after the date of separation of service (or, if earlier, the date
of death of the Participant), except as may be otherwise permitted pursuant to
Code Section 409A, related regulations or other guidance. To the extent that a
Participant is subject to this section and a distribution is to be paid in
installments, through an annuity, or in some other manner where payment will be
periodic, the Participant may be paid, during the seventh month following
separation from service, the aggregate amount of payments he would have received
but for the application of this section; all remaining payments shall be made in
their ordinary course. The previous sentence shall be applicable only if and to
the extent that it complies with Code Section 409A, related regulations and
other applicable guidance.

 

(iii) No Acceleration. Unless permissible under Code Section 409A, related
regulations or other guidance, acceleration of the time or schedule of any
payment under the Plan subject to Code Section 409A is prohibited, except that,
to the extent permitted by the Committee and to the extent such exceptions do
not violate Code Section 409A, the following accelerations may be permitted in
an Award:

 

(A) As necessary to fulfill a domestic relations order (as defined in Code
Section 414(p)(1)(B));



--------------------------------------------------------------------------------

(B) As necessary to comply with a certificate of divestiture (as defined in Code
Section 1043(b)(2)); and

 

(C) To pay the Federal Insurance Contributions Act tax imposed under Code
Sections 3101 and 3121(v)(2) on amounts deferred under the Plan (the “FICA
Amount”), including the income tax at source on wages imposed under Code Section
3401 on the FICA Amount, and to pay the additional income tax at source of wages
attributable to additional Code Section 3401 wages and taxes.

 

(iv) Short-Term Deferrals. Except to the extent otherwise required or permitted
under Code Section 409A, related regulations or other guidance, the Committee
shall (unless an Agreement provides otherwise) provide that distributions
pursuant to Awards must be made no later than the later of (A) the date that is
2 1/2 months from the end of the Participant’s first taxable year in which the
amount is no longer subject to a substantial risk of forfeiture; or (B) the date
that is 2 1/2 months from the end of the Corporation’s first taxable year in
which the amount is no longer subject to a substantial risk of forfeiture.

 

(v) Deferral Elections:

 

(A) In the sole discretion of the Committee, a Participant may be permitted to
make an election as to the time and form of any distribution from an Award,
provided that, except as specified in (B) and (C) below, such election is made
not later than the close of the taxable year preceding the taxable year in which
the services for which the Award is granted are to be performed, or at such
other time or times as may be permitted under Code Section 409A, related
regulations or other guidance.

 

(B) In the case of the first year in which the Participant becomes eligible to
participant in the Plan, the election described in (A) may be made with respect
to services to be performed subsequent to the election within 30 days after the
date the Participant becomes eligible to participate in the Plan.

 

(C) In the case of any performance-based compensation (as that term is defined
in Code Section 409A, related regulations or other guidance), where such
compensation is based on services performed over a period of at least 12 months,
the election described in (A) may be made no later than six months before the
end of the period.

 

(vi) Subsequent Elections: To the extent that the Committee, in its sole
discretion, permits a subsequent election to delay a payment or change the form
of payment that has been specified under (A), (B) or (C) above, the following
provisions shall apply:

 

(A) Such election may not take effect until 12 months after the date on which
the election is made;



--------------------------------------------------------------------------------

(B) Where the payment is to be made for reasons other than death, disability or
unforeseen hardship, as those terms are defined in Section 20(b)(i), above, the
first payment with respect to which such election is made must be deferred for a
period of not less than five years from the date such payment would otherwise
have been made; and

 

(C) Any election related to a payment based upon separation from service, as
that term is defined in Section 20(b)(i), above, may not be made less than 12
months prior to the date of the first scheduled payment hereunder.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this 1997 Omnibus Stock Plan of Charles & Colvard, Ltd., as
amended and restated through March 9, 2005, is, by the authority of the Board of
Directors of the Corporation, executed in behalf of the Corporation, the 9th day
of March, 2005.

 

CHARLES & COLVARD, LTD. By:  

/s/ Robert S. Thomas

--------------------------------------------------------------------------------

Printed Name:   Robert S. Thomas Title:   President & CEO

 

ATTEST:

/s/ James R. Braun

--------------------------------------------------------------------------------

Secretary

[Corporate Seal]